3. Additional rules on the common organisation of the milk and milk products markets (vote)
- Report: Jeggle
Mr President, as we have a delegation from the South African Parliament in the Gallery, could we ask them to take back from this House a message of condemnation of the Mugabe regime in Zimbabwe and our expectation that South Africa should bring in appropriate measures to bring about change for the better in that country?
(Applause)
I note your request, which I personally welcome, and we will try to deal with it while complying with parliamentary rules, as we conduct the votes.